Motion for Rehearing Granted, Relief Denied, and Memorandum Majority
Opinion on Rehearing filed June 7, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00465-CV

                           NICOLE FELT, Appellant
                                        V.
                         JERRY W. BAILEY, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-73097

        MEMORANDUM MAJORITY OPINION ON REHEARING

      Appellee Jerry Bailey filed a motion for rehearing raising three issues. We
grant Bailey’s motion for rehearing and issue this opinion on rehearing to clarify
the ruling of this court with respect to the trial court’s order granting appellee’s
no-evidence motion for summary judgment.

      In her second issue on appeal, Felt argued that the trial court erred in
granting Bailey’s motions for summary judgment. Because we held that the trial
court abused its discretion in denying Felt’s application for continuance, we did not
address appellant’s second issue with respect to Bailey’s traditional motion for
summary judgment. Tex. R. App. P. 47.1.

      However, Felt’s application for continuance specifically sought a
continuance of the hearing on Bailey’s “Amended Final Summary Judgment
Motion,” which was the title of Bailey’s traditional summary-judgment motion and
did not reference Bailey’s partial, no-evidence summary-judgment motion. She
also did not file a response to the no-evidence motion. Therefore, the trial court did
not err in granting Bailey’s no-evidence summary-judgment motion. See Tex. R.
Civ. P. 166a(i) (“The court must grant the motion unless the respondent produces
summary judgment evidence raising a genuine issue of material fact.”).

      Having granted Bailey’s motion for rehearing, we otherwise deny his
requested relief. The court’s March 24, 2022 opinion and judgment remain
unchanged.



                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Wise, Spain, and Hassan (Wise, J., concurring without
opinion).




                                             2